

115 HRES 366 IH: Recognizing and commemorating St. Joseph’s School and their service to the El Paso community.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 366IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. O'Rourke (for himself and Ms. Lee) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing and commemorating St. Joseph’s School and their service to the El Paso community. 
Whereas St. Joseph’s School was founded in September 1923; Whereas St. Joseph’s school is located at 1300 Lamar Street in El Paso, Texas; 
Whereas in 1923, the El Paso Diocese authorized Father Doherty to begin construction of St. Joseph’s school; Whereas the architectural firm Trost and Trost and El Paso contractors J.E. Morgan and Sons spearheaded the construction of St. Joseph’s school; 
Whereas from 1923 to 1977, the Loretto Sisters administered and staffed St. Joseph’s School; Whereas from 1989 to 2015, St. Joseph’s School remained under the administration of the Brothers of the Poor St. Francis; 
Whereas St. Joseph’s School served about 100 students in the El Paso community in 1939 and, by 1949, registered more than 600 students; Whereas former faculty members include Sr. Patricia Jean Manion, President of Loretto Heights College in Denver, CO, and Sr. Virginia Ann Driscoll, Sr. Edna Lensen, Sr. Matthew Geraghty, and Dr. Eva Maria Salas, who later established Loretto schools in Latin America; and 
Whereas notable alumna of St. Joseph’s School include Congresswoman Barbara Lee who represents California’s 13th Congressional district, which includes the cities of Alameda, Albany, Berkeley, Emeryville, Oakland, Piedmont, and San Leandro: Now, therefore, be it That the House of Representatives commemorates St. Joseph’s School’s founding in El Paso and recognizes its service to El Paso’s and our country’s border community. 
